Citation Nr: 1506352	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for shell fragment wound residuals right parietal area, also claimed as traumatic brain injury (TBI), to include whether a separate evaluation is warranted for headaches prior to March 15, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 28, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1949 to November 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim was decided by a special processing unit and following issuance of the rating decision, the claim was returned to the RO in Oakland, California. 

In April 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In September 2014, the Appeals Management Center granted entitlement to a TDIU, effective September 28, 2012.  As the Veteran was not awarded entitlement to a TDIU for the entire period on appeal, entitlement to a TDIU prior to September 28, 2012 is still on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a finding of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran's TBI is manifested by tension headaches, mild memory loss, mild concentration issues, and occasional dizziness and light sensitivity typically associated with the headaches.  

2.  The Veteran's tension headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic adaptability throughout the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of TBI, to include cognitive impairment have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014)

2.  The criteria for a separate 50 percent rating, but no higher, for headaches as a residual of TBI, prior to March 15, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 8199-8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, a VCAA letter was sent to the Veteran in April 2009, which identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.  

In regard to the duty to assist, the Veteran was afforded VA examinations in June 2009, September 2011, October 2013 and July 2014.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for TBI 

In March 2009, the Veteran filed his claim for an increased rating for his TBI.  The RO continued the 10 percent rating, and, during the course of the appeal, granted a separate 50 percent rating for associated headaches, effective in March 2013.

Effective October 23, 2008, the criteria for evaluation of TBI were amended.  The new criteria applied only to claims received on or after the effective date.  Any evaluation assigned under the new could not be effective prior to October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,705 (Sept. 23, 2008).  

The new criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 - percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008, may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable. 38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified provides as follows: 

Facets of cognitive impairment and other residuals of TBI not otherwise classified

Memory, attention, concentration, executive functions:

0:  No complaints of impairment of memory, attention, concentration, or executive functions.

1:  A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2:  Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3:  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total:  Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment

0:  Normal.

1:  Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
2:  Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3:  Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total:  Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social interaction

0:  Social interaction is routinely appropriate.

1:  Social interaction is occasionally inappropriate.

2:  Social interaction is frequently inappropriate.

3:  Social interaction is inappropriate most or all of the time.

Orientation

0:  Always oriented to person, time, place, and situation.

1:  Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2:  Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3:  Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total:  Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system)

0:  Motor activity normal.
1:  Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2:  Motor activity mildly decreased or with moderate slowing due to apraxia.

3:  Motor activity moderately decreased due to apraxia.

Total :  Motor activity severely decreased due to apraxia.

Visual spatial orientation

0:  Normal.

1:  Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

2:  Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).

3:  Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).
Total:  Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms

0:  Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1:  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2:  Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral affects

0:  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1:  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2:  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3:  One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Communication

0:  Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1:  Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2:  Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3:  Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total:  Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.


Consciousness

Total:  Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

38 C.F.R. § 4.124a, Code 8045 (2014).

At a May 2009 VA treatment visit, the Veteran reported occasional dizziness.   A May 2010 VA treatment note indicates that the Veteran reported chronic headaches since his injury in service, which he treated with Tylenol when necessary.  

The Veteran was afforded a VA examination in June 2009 where he reported sporadic headaches on and off since his injury in May 1951.  He reported that the headaches typically start on the right side of his head and last one to two hours at a time, and occasionally for a whole day, once or twice a week.  He reported a pressure like sensation along with ringing in the right ear and slight dizziness.  He denied nausea, vomiting, photophobia, or phonophobia.  

On examination, the examiner noted that the Veteran was conscious, alert and oriented to time, place and person; his cranial nerves were normal; he had normal power and coordination in both upper and lower extremities; he had normal reflexes and his sensory system was normal.  The examiner diagnosed post-traumatic headaches of muscle tension type and noted no residual neurological deficit from the 1951 head injury, except a well healed scar.  

The Veteran was afforded another VA examination in September 2011 where he reported intermittent headaches since his 1951 injury which last one to two hours, once or twice a week.  He denied nausea, vomiting, seizures, hypersensitivity to sound or light, decreased sense of taste or smell.  He reported that he started wearing hearing aids one year prior.  

On examination, the examiner noted normal motor and sensory functions; normal cranial nerves, no psychiatric manifestations, and no cognitive impairments.  The Veteran's judgment was normal and he was oriented to person, time and place.  The examiner noted that the Veteran's symptoms did not interfere with work, daily living or relationships.   The examiner diagnosed post traumatic muscle tension headaches and noted that there had been no change in the Veteran's condition since the June 2009 VA examination.  

On his February 2013 VA Form 9, the Veteran stated that he has trouble with comprehension and expression; he has to be constantly reminded of tasks due to his diminishing memory and he experiences constant headaches and dizziness.  

The Veteran was afforded another VA examination in October 2013 where the examiner noted the Veteran's TBI and headaches diagnosis.  The Veteran reported headaches, once to twice a month and occasional memory loss.  

On examination, the examiner noted the Veteran's: (1) complaint of memory loss; (2) normal judgment; (3) routinely appropriate social interaction; (4) orientation to person, time, place and situation; (5) normal motor activity; (6) normal visual spatial orientation; (7) lack of subjective symptoms; (8) lack of neurobehavioral effects; (9) ability to communicate by spoken and written language; and (10) consciousness.  The examiner indicated that the Veteran denied subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  The examiner opined that the Veteran's decline in cognition was age related.  The examiner further opined that the Veteran would only be able to engage in sedentary work; "he can use upper extremities for grasping, reaching overhead, but will not be able to do keyboard entry." 

An October 2013 x-ray examination of the Veteran's skull revealed a normal skull. A physical examination report of the Veteran indicated an October 2013 diagnosis of tension headaches.  The Veteran reported that his symptoms were intermittent to constant, painful and lasted from 15 minutes to several days.  He reported additional signs and symptoms such as lightheadness with blurry vision and irritability, which were relieved by lying down.  He also reported sensitivity to light, sound, changes in vision and sensory changes.  He denied characteristic prostrating attacks of migraine headache pain, but reported frequent prostrating attacks of non-migraine headache pain more than once per month.  The examiner opined that the Veteran would be capable of sedentary work due to his headaches.  

The Veteran was most recently afforded a VA examination in July 2014 where the examiner noted the Veteran's tension headaches which occur 5 to 10 minutes each time, twice a day, 4 times a month.  The Veteran denied characteristic prostrating attacks.  

The Veteran's main symptoms are tension headaches, occasional dizziness and light sensitivity typically associated with the headaches, and memory and concentration issues.  

As a preliminary matter, the Veteran also stated in his VA Form 9 that he has trouble with comprehension and expression.  The Veteran is competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence which shows that Veteran is competent to report the source of his comprehension deficiencies.  Therefore, the Board assigns little probative value to the Veteran's statement.  The October 2013 VA examiner opined that the Veteran's decline in cognition was age-related (given that the Veteran was two months shy of 82 at that time).  The Board finds that the examiner's opinion to be probative in nature.  The examiner is a Board certified doctor with experience assessing with neurological disabilities.  However, even assuming that the Veteran has mild communication impairments attributable to his TBI, the Board finds that they do not rise beyond a level of impairment of 1.  The record does not show any time when the Veteran was unable to communicate.  

The identified memory loss and concentration are listed cognitive impairments under Code 8045.  Under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, mild loss of memory is assigned a level of impairment of 1.  The Veteran describes no greater than mild loss and no doctor notes any impairment beyond that level, to include on objective testing.  Therefore, for cognitive impairments of TBI to include memory loss and concentration, an impairment level of 1 is appropriate.
Dizziness and light sensitivity are considered subjective symptoms under Code 8045.  Three or more subjective symptoms that mildly interfere with work or activities of daily living warrant a level 1 impairment, while symptoms not interfering with such activities warrant a level zero. Here, the Veteran has two such subjective symptoms, which the Veteran's lay statements suggest interfere with his daily activities.  This more nearly approximates level 1 impairment. 

Based on these findings, the Veteran's symptoms do not exceed level 1 impairment in any category.  Therefore, the appropriate rating for TBI (apart from the associated headaches discussed at length below) is 10 percent.

The Veteran's primary symptom is his TBI related tension headaches.  Code 8045 provides that the VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, tension headaches have been diagnosed.  Therefore, the criteria Code 8100 must be considered.

Although not previously identified, the Veteran's tension headaches should be rated by analogy under 8199-8100.  There is no diagnostic code for tension headaches.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's tension headaches are rated by analogy, using the criteria for migraine headaches under Diagnostic Code 8100.

Diagnostic Code 8100 provides ratings for migraines. Less frequent attacks are rated as noncompensable (0 percent). Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling. Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling. Frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling. 38 C.F.R. § 4.124a , DC 8100.  The regulations do not define prostrating; however, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness . DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007).

The Board finds that throughout the entire period on appeal, which begins with the March 2009 claim for an increased rating, the Veteran's tension headaches have been manifested by very frequent completely prostrating attacks that are productive of severe economic adaptability.  These findings are consistent with a 50 percent rating.  The Veteran has consistently reported that his headaches occur once to twice a week.  He stated that he could not work while experiencing such symptoms.  The headaches also last between 1 to 2 hours and a whole day.  Comparing these manifestations to the rating criteria, it is clear that the criteria for 10 and 30 percent ratings are exceeded, because those ratings require characteristic prostrating attacks that occur between one in two months and once a month. Throughout the appeal period, the Veteran's headaches have occurred much more frequently than once per month.  The Board therefore finds that the Veteran's headaches to be prostrating and to occur very frequently.  In light of the foregoing, the Board finds that the Veteran's headaches have warranted a separate rating of 50 percent throughout the appeal, prior to the RO's March 15, 2013 grant.

Notably, 50 percent is the maximum schedular rating.  38 C.F.R. §4.124a (2014).

IV. Extraschedular Consideration  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected TBI with headaches is inadequate.  Here, the Veteran's service-connected TBI is manifested by headaches, mild memory loss and occasional dizziness.  The Diagnostic Code in the rating schedule for TBI provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to an evaluation in excess of 10 percent for TBI is denied.  

Entitlement to a separate evaluation of 50 percent, but no higher, for headaches, prior to March 15, 2013 is granted, subject to regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran has contended that his service-connected hearing loss and residuals of TBI prevent him from obtaining substantially gainful employment.  See March 2013 VA Form 21-8940. 
Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran was granted service connection for his bilateral hearing loss, with a 50 percent rating, effective September 28, 2012.  As noted above, the Veteran was subsequently granted a TDIU, effective September 28, 2012, the date in which he met the criteria for TDIU under 38 C.F.R. § 4.16(a). 

Prior to September 28, 2012, the Veteran was service-connected for headaches, now rated at 50 percent disabling from March 31, 2009; TBI, rated as 10 percent disabling; hepatitis, rated as noncompensable and left upper arm scar, rated as noncompensable.  His combined rating from March 2009, therefore, was 60 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to September 28, 2012.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

In this case, the Board finds that referral for extra-schedular consideration under 38 C.F.R. § 4.16(b) for the period prior to September 28, 2012, is warranted.  On his March 2013 VA Form 21-8940, the Veteran reported that his hearing loss and TBI prevent him maintaining substantially gainful employment.  He indicated that he worked as a custodian from 1979 to 2009 and left his job due to his disability.  His highest level of education was high school.  He has been in receipt of SSA disability benefits for depression since 1992.  

On a June 2013 VA Form 21-4138, the Veteran reported that he retired from his custodial position due to age, general health problems and his hearing loss disability.  He stated that his decreased hearing loss made it difficult to safely perform his duties.  

At the October 2013 VA examination, the examiner indicated that the due to the Veteran's TBI and related headaches, the Veteran was capable of only doing sedentary work.  In particular, the examiner noted that the Veteran "can use upper extremities for grasping, gripping, reaching overhead, but will not be able to do keyboard entry."  However, following the Board's April 2014 remand, the July 2014 examiner noted that the Veteran's TBI and headaches do not affect his occupational functioning.  

Based on VA examinations regarding his TBI and headaches, it appears that the Veteran's headaches may prevent him from engaging in certain types of work.  In particular, there is evidence that during the Veteran's frequent tension headaches flare-ups, he is unable to work.  Also, there is evidence that he may be only able to engage in sedentary work.  Based on the Veteran's 30 year work history as a custodian, and limited educational background, it is unlikely that the Veteran will be eligible for any sedentary work.  He has no previous experience.  

Based upon the VA examination, the Veteran's employment history, and his level of education, the Veteran may be unemployable as a result of his service-connected TBI and residual headaches and/or hearing loss.  Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of service-connected disabilities for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Since the electronic claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from July 2014 to present.

2.  Then, pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to a TDIU on an extraschedular basis to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.  

3.  Ensure that the above development has been completed in accordance with the above directives. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


